Citation Nr: 1626631	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-33 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 4, 2013; in excess of 20 percent from December 4, 2013, until January 22, 2015; and in excess of 30 percent thereafter for status post anterior cervical discectomy with instrumentation and fusion at C7-T1 with subjective complaints of upper extremity radiculopathy. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986, from October 2001 to May 2002 in support of Operation Noble Eagle, and from January 2003 to April 2004, including service in Kuwait/Iraq from April 2003 to March 2004.  He also served in the Mississippi National Guard until July 27, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The September 2010 rating decision granted service connection for status post anterior cervical discectomy with instrumentation and fusion at C7-T1 with a rating of 10 percent effective February 16, 2007; and service connection for bilateral hearing loss with a noncompensable rating effective February 16, 2007.  The May 2011 rating decision denied service connection for PTSD.

In a rating decision dated in December 2013, the RO restyled the Veteran's service-connected cervical spine disability as "status post anterior cervical discectomy with instrumentation and fusion at C7-T1 with subjective complaints of upper extremity radiculopathy" and then increased the rating to 20 percent, effective December 4, 2013, and in a rating decision dated in June 2015, the RO increased the rating to 30 percent, effective January 22, 2015.  As such, the issue has been characterized on the title page to reflect such staged ratings. 

In March 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence.  However, no further evidence has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to a higher initial rating for the Veteran's cervical spine disability and service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral hearing loss disability has been manifested by no worse than Level I impairment in the right ear and no worse than Level II impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted and an initial rating was assigned in the September 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's available service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran testified at his Board hearing that his work place had provided yearly hearing tests; however, once he failed the test and was provided hearing aids approximately eight years previously, he was no longer required to take the test.  Further, at his September 2009 RO hearing regarding the underlying service connection claim, he indicated that he received such tests and hearing aids through Dr. Meeks.  Thereafter, he provided authorization in November 2009 to allow VA to obtain such records; however, in May 2010, Dr. Meeks indicated that he did not have a chart or records on the Veteran.  He was subsequently notified of such fact, to include in the September 2010 rating decision and June 2012 statement of the case.  Moreover, at his Board hearing, the Veteran reported that he did not receive treatment for his bilateral hearing loss as he has hearing aids.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also afforded VA examinations in July 2010, December 2013, and January 2015 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Furthermore, while the July 2010 VA examiner did not address the functional impairment associated with the Veteran's bilateral hearing loss as such examination was conducted for the purpose of establishing service connection, the December 2013 and January 2015 examination reports address the functional impairment of such service-connected disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board notes that, in June 2015, the Veteran submitted a statement in which he stated that his hearing was getting worse and he wore hearing aids; however, while alleging an overall worsening of his hearing loss, which is consistent with his claim for a higher initial rating, he did not argue that such had worsened since the most recent January 2015 VA examination.  Consequently, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, in March 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2016 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected bilateral hearing loss was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  There is no indication that there is any outstanding evidence that may have been overlooked, as the Veteran testified that he did not receive treatment for his bilateral hearing loss and, as noted previously, prior audiological examinations conducted during his employment had previously been determined to be unavailable, and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In a rating decision dated in September 2010, the RO granted, in pertinent part, service connection for bilateral hearing loss with a noncompensable rating, effective February 16 2007.  The Veteran has appealed with respect to the propriety of the assigned rating and argues that his bilateral hearing loss disability is more severe than as reflected by the noncompensable rating.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been rated as noncompensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100 throughout the appeal period.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

During his March 2016 Board hearing, the Veteran testified that he has been wearing hearing aids, provided by his employer, for the last 10 years, and that he talks real loud because he can't hear himself.  Transcript, pp. 15-16.  He also testified that he is gainfully employed, and has not had any post-service hearing test other than VA examinations.  Review of the record reveals that the Veteran has undergone three VA audiology examinations during the appeal period.  

On VA audiology examination in July 2010, the Veteran complained of decreased hearing for several years.  Audiology testing found as follows:

Hertz
1000
2000
3000
4000
Right ear
30
20
25
30
AVG:  26.25
Left ear
30
25
65
70
AVG:  47.5

Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  These findings correspond to Level I impairment in each ear, which equates to a schedular rating of 0 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  Additionally, these findings do not reflect an exceptional pattern of hearing impairment, so evaluation under 38 C.F.R. § 4.86 is not appropriate.  

On VA audiology examination in December 2013, the Veteran complained of difficulty understanding speech in noise.  Audiology testing found as follows:

Hertz
1000
2000
3000
4000
Right ear
25
20
25
35
AVG:  26.25
Left ear
30
30
70
70
AVG:  50

Speech recognition scores were 96 percent in the right ear and 88 percent in the left ear.  These findings correspond to Level I impairment in the right ear and Level II impairment in the left ear, which equates to a schedular rating of 0 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Additionally, these findings do not reflect an exceptional pattern of hearing impairment, so evaluation under 38 C.F.R. § 4.86 is not appropriate.  

On VA audiology examination in January 2015, the Veteran complained of "some difficulty in noise."  Audiology testing found as follows:


Hertz
1000
2000
3000
4000
Right ear
30
25
25
30
AVG:  27.5
Left ear
30
35
65
65
AVG:  48.75

Speech recognition scores were 96 percent in the right ear and 88 percent in the left ear.  These findings correspond to Level I impairment in the right ear and Level II impairment in the left ear, which equates to a schedular rating of 0 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Lendenmann.  Additionally, these findings do not reflect an exceptional pattern of hearing impairment, so evaluation under 38 C.F.R. § 4.86 is not appropriate.   

There is no other clinical evidence related to the Veteran's hearing loss.  See Lendenmann, 3 Vet. App. 345, 349 (providing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered).  Accordingly, the Board finds that the criteria for a compensable schedular rating for bilateral hearing loss are not met at any time during the appeal period and a staged rating is in turn not warranted.  See Fenderson, supra.

To the extent that the Veteran contends that his hearing loss is worse than clinically assessed, the Board observes that the Veteran and his spouse, while competent to report symptoms such as difficulty with hearing and understanding conversations, are not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has considered the evidence in light of Martinak, supra, and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran's hearing loss results in functional effects that are not contemplated by the currently assigned schedular rating.  See Martinak (noting that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extra-schedular rating is warranted).  While the Veteran has described the functional impairment he experiences as a result of his hearing loss, to include difficulty hearing in noisy settings, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated. 

In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his hearing loss that are not addressed by the rating schedule. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. 

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

Here, the Veteran has not argued that his service-connected bilateral hearing loss, in combination with his other service-connected disabilities, should be referred for extra-schedular consideration, nor is this issue reasonably raised by the evidence through the Veteran's descriptions of the symptoms of his various disabilities and their resulting effects.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran does not contend, and the evidence does not show, that his bilateral hearing loss renders him unemployable.  In fact, the record, to include the VA examination reports and the Veteran's testimony at his Board hearing, reflects that he has been gainfully employed throughout the appeal period.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to the claim for service connection for an acquired psychiatric disorder, VA examiners in April 2011, November 2012, and February 2015 agree that the Veteran has an in-service stressor consistent with his service in a warzone, but aver that the Veteran does not meet the criteria for a diagnosis of PTSD.  The Veteran has, however, been clinically diagnosed with adjustment disorder and anxiety disorder.  While the April 2011 VA examiner determined that, as an adjustment disorder is usually considered to be a time-limited condition reaction to life's circumstances, no nexus or connection with military service was implied, no nexus opinion with regard to the Veteran's anxiety disorder has been obtained.  Consequently a remand is necessary to obtain an addendum opinion on such matter.

With regard to his claim for a higher initial rating for his neck disability, at his March 2016 Board hearing, the Veteran testified that such disability has worsened since his most recent VA examination was conducted in January 2015.  See Board Hearing Transcript, p. 7.  He particularly complained of increased neck stiffness and pain, as well as tingling and numbness in his bilateral upper extremities, which he said he has had since service.  Transcript, pp. 9, 11.  In this regard the Board notes that while the Veteran's service-connected cervical spine disability has been expanded to include "subjective complaints of upper extremity radiculopathy," the assigned ratings for the Veteran's service-connected cervical spine disability are based on range of motion only.  In other words, the Veteran is not in receipt of a separate rating for cervical spine radiculopathy.  Further confusing matters, on VA examination in December 2013 the examiner indicated that there was bilateral upper extremity radiculopathy affecting the middle and lower radicular groups, however, on VA examination in January 2015 this same examiner stated there was none.  

Therefore, as there is an indication that the Veteran's service-connected cervical spine disability may have worsened since his VA examination in January 2015, a new examination to assess the severity of his cervical spine disability, and for an opinion as to whether the Veteran's left and right upper extremity tingling and numbness is secondary to his service-connected cervical spine disability, is necessary.  38 C.F.R. § 3.327(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).     

The AOJ should also provide the Veteran an opportunity to identify any outstanding private treatment records referable to his cervical spine disability and mental health complaints; and, thereafter, all such records should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding treatment records relevant to his cervical spine disability and his mental health complaints.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the February 2015 VA PTSD examiner for an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner; and the examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2015 VA PTSD examiner is no longer available submit the matter to another examiner for the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After said review, the examiner is requested to opine as to whether it is at least as likely as not (50/50 probability, or greater) that the Veteran's clinically diagnosed anxiety disorder began during service or is related to any incident of service, such as the Veteran's 2003-2004 service in the Persian Gulf war zone.

A rationale for any opinion proffered should be provided. 

3.  Schedule the Veteran for an appropriate VA examination so as to determine the current nature and severity of his cervical spine disability.  The record, to include a copy of this remand, should be reviewed by the examiner.  The examiner should also discuss the Veteran's symptoms with the Veteran, and document said in the examination report.  

All indicated tests, to include X-rays, EMG/NCV testing in order to ascertain whether the cervical spine is productive of right and/or left upper extremity radiculopathy, and range of motion testing of the cervical spine should be done; and all test findings must be reported in detail.  The examiner is specifically requested to report as follows:

a) Provide range of motion findings for the Veteran's cervical spine.

b) State whether there is unfavorable ankylosis of the entire cervical spine.

c) State whether the Veteran's service-connected cervical spine disability is productive of right and/or left upper extremity radiculopathy.  If so, please identify the affected nerve root(s) and indicate the severity of the condition. 

d) Describe the functional impact of the Veteran's cervical spine disability, to include the effect such has on his daily life and employment.

A rationale for any opinion proffered should be provided. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


